DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 27th, 2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third side of the electronic device and the fourth side of the electronic device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As far as the Examiner can interpret the drawings, the third side of the electronic device is reference number 21 of the present invention and the fourth side of the electronic device is reference number 22 of the present invention.
In the sake of compact prosecution the Examiner will examine the claims on the merits using this interpretation of the third and fourth covers of the electronic device.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 
Specification
The disclosure is objected to because of the following informalities: 
“164of” should be corrected to read “164 of” (second and fifth lines of paragraph [0069]; first line of paragraph [0070], third line of paragraph [0047])
Appropriate correction is required.
Claim Objections
Claim 20 is objected to because of the following informalities: “the device moved towards the second cover” should read “the device moves towards the second cover” on the last line of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 recites the limitation “an end of the rotary member”. It is unclear if this is intended to be the same end of the rotary member of Claim 1, or a new structure altogether. Therefore, the claim is indefinite.
Claim 3 recites the limitation “an end of the support member”. It is unclear if this is intended to be the same end of the support member of Claim 1, or a new structure altogether. Therefore, the claim is indefinite.
Claim 8 recites the limitation “an end of the first cover”. It is unclear if this is intended to be the same end as “a first end of the first cover” of Claim 1, or a new structure altogether. Therefore, the claim is indefinite.
Claim 9 recites the limitation “a fourth magnetic substance”. There is no second or third magnetic substance defined in Claim 9, or in Claim 11 upon which Claim 18 depends. It is unclear if this term is intended to define a single magnetic substance or a plurality thereof. Therefore, the Claim is indefinite.  
Claim 11 recites the limitation “an end of the supporting member” on the last line of the claim. It is unclear if this is intended to be the same end as “an end of the supporting member” as earlier in the claim (lines 10-11) or a new structure altogether. Therefore, the claim is indefinite.
Claim 13 recites the limitation “an end of the supporting member” on the second line of the claim. It is unclear if this is intended to be the same end as “an end of the supporting member” as recited in Claim 11 or a new structure altogether. Therefore, the claim is indefinite.
Claim 16 recites the limitation “the rotary member supports the electronic device at one or a plurality of angles” (Italicized for emphasis). It is unclear which limitation is intended to be applied; the 
Claim 18 recites the limitation “an end of the second cover”. It is unclear if this is intended to be the same end as “a curved second end” of Claim 11, or a new structure altogether. Therefore, the claim is indefinite.
Claim 18 recites the limitation “a fourth magnetic substance”. There is no second or third magnetic substance defined in Claim 18, or in Claim 11 upon which Claim 18 depends. It is unclear if this term is intended to define a single magnetic substance or a plurality thereof. Therefore, the Claim is indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mongan (US 20120044638) in view of Shinotou (U.S. 20180081405).
Regarding Claim 1, Mongan discloses a protecting cover capable of being used with an electronic device, the protecting cover comprising: a first cover (215, Fig. 2A) including a first magnetic substance at an end (235, Fig. 1; paragraph 28) and capable of protecting a first side of the electronic device; a second cover (225, Fig. 2A) connected to the first cover through a connecting portion (220, Fig. 2) and capable of protecting a second side opposite the first side of the electronic device; and a holder comprising: a supporting member (235, paragraph [0028]) disposed on an inner side of the second cover 
Mongan does not disclose a holder comprising a rotary member coupled to an end of the supporting member and configured to rotate with respect to supporting member and hold the electronic device. However, Shinotou teaches a protecting cover (11, Fig. 1) capable of being used with an electronic device, a holder comprising a rotary member (30, Fig, 3) coupled to an end of the supporting member (12, Fig. 3) and capable of rotating with respect to supporting member and holding the electronic device, and an end (34, paragraph [0040]) of the rotary member (30) is rotatably connected, via a shaft (31) and friction member (41), to an end of the supporting member (12,  spaced apart from the connection portion (Fig 1, the support member (via the rotary member) is spaced away from an edge of the device cover; when this reference is applied to the teachings of Mongan, wherein the connecting portion is at the edge of the device cover, Shinotou teaches the rotary member being spaced away from the connection portion).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teaching of the rotating member as taught by Shinotou to modify the invention of Mongan in order to allow the stand arm to change from 0 degrees to 30 degrees. 45 degrees, or 90 degrees (Shinotou; paragraph [0023]).
Regarding Claim 2, Mongan in view of Shinotou as applied to Claim 1 above teaches all the limitations of Claim 2, but does not teach that the second cover includes a holder seat. However, Shinotou teaches the protecting cover wherein the second cover includes a holder seat (17, Fig. 1), the holder is inserted into the holder seat and coupled to the second cover (paragraph 38).

Regarding Claim 3, Mongan in view of Shinotou as applied to Claim 1 above teaches all the limitations of Claim 2, but does not teach the protecting cover comprising a pair of arms each with a fastening hole and a friction member disposed within them. However, Shinotou teaches a protecting cover further comprising: a pair of arms (16-16, Fig. 1) each including a first fastening hole formed at an end of the supporting member (54, Fig. 3), and a second fastening hole formed at an end of the rotary member (53, Fig. 3), and wherein the holder further includes a friction member (42, Fig. 3) disposed through the first fastening hole and the second fastening hole when the end of the rotary member is positioned between the pair of arms of the supporting member (Fig. 1), and capable of generating friction when the rotary member is rotated with respect to the supporting member.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teaching of the friction member as taught by Shinotou to modify the invention of Mongan in view of Shinotou in order to allow a user to change the level of degrees of the electronic device to a position that is suitable for a user depending on the work that is being performed with the device and maintaining the position of the electronic device by magnetic friction force.
Regarding Claim 6, Mongan in view of Shinotou as applied to Claim 1 above teaches all the limitations of Claim 6, but does not teach the supporting member including a rotary member. However, Shinotou teaches wherein the supporting member includes a rotary member seat (17, Fig. 2) formed on a first side of the supporting member such that the rotary member coupled to be rotatable with respect to the supporting member is inserted therein to overlap the supporting member (Fig. 2).
.
Claims 4, 8, 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mongan (US 20120044638) in view of Shinotou (U.S. 20180081405) in further view of Wen (US 8851280).
Regarding Claim 4, Mongan in view of Shinotou as applied to Claim 1 above teaches all the limitations of Claim 4, but does not teach the rotary member including an adhesive member disposed on a first side of the rotary member capable of stably seating the electronic device. However, Wen teaches a protective cover (Fig. 1) wherein the rotary member includes an adhesive member disposed on a first side of the rotary member (Wen; C2:L57-60) capable of stably seating the electronic device.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teaching of the adhesive member as taught by Wen to modify the protecting cover of Mongan in view of Shinotou in order to stably seat the electronic device without the need for threaded fasteners.
Regarding Claim 8, Mongan in view of Shinotou as applied to Claim 1 above teaches all the limitations of Claim 8, but does not teach that an end of the first cover and an end of the second cover include a curved shape. However, Wen teaches a protective cover (Fig. 1) wherein an end of the first cover (33, Fig. 8) and an end of the second cover (22, Fig. 8) include a curved shape (32 and 21 respectively, Fig. 8).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teaching of the curved end on the first and second cover as taught by Wen to modify the protecting cover of Mongan in view of Shinotou in order to protect the electronic device and introducing style and ornamentation to an otherwise plain tablet housing (Wen; col. 1 lines 10-13).

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the curved ends of the of the supporting device and the rotary member as taught by Wen to modify the protecting cover of Mongan in view of Shinotou in order to allow the tablet cover to swivel from a stowed position which is closed to a deployed position which is open so that it can be used by a user (Wen; col. 3 lines 59-61).
Regarding Claim 11, Mongan discloses a protecting cover capable of being used with an electronic device, the protecting cover comprising: a first cover (215, Fig. 2A) including a first magnetic substance at an end (235, Fig. 1; paragraph 28) and capable of protecting a first side of the electronic device; a second cover (225, Fig. 2A) connected to the first cover through a connecting portion (220, Fig. 2) and capable of protecting a second side opposite the first side of the electronic device; and a holder comprising: a supporting member (235, Fig. 2B) disposed on an inner side of the second cover (the supporting member is shown on the first cover of Mongan, however, one of ordinary skill in the art would realize that a mere reversal of parts would not affect the operation of the supporting member, see MPEP § 2144.04(VI)(A)) and wherein the first cover and the second cover are capable of being moveably hinged along the connecting portion.
Mongan does not disclose a holder comprising a rotary member coupled to an end of the supporting member and configured to rotate with respect to supporting member and hold the electronic device. However, Shinotou teaches a protecting cover (11, Fig. 1) capable of being used with an electronic device, a holder comprising a rotary member (30, Fig, 3) coupled to an end of the 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teaching of the rotating member as taught by Shinotou to modify the invention of Mongan in order to allow the stand arm to change from 0 degrees to 30 degrees. 45 degrees, or 90 degrees (Shinotou; paragraph [0023]).
Mongan in view of Shinotou as applied to Claim 11 above teaches all the limitations of Claim 11, but does not teach the first cover and second cover having a curved end wherein the curved ends are configured to protect a third side of the electronic device, and the connecting portion is configured to protect a fourth side of the electronic device. However, Wen teaches a protecting cover (Fig. 1) a first cover (32, Fig. 8) with a curved end (36, Fig. 8) and a second cover (22, Fig. 1) with a curved end (at 34, Fig. 8) wherein, the curved end of the first cover and the curved end of the second cover are configured to protect a third side of the electronic device, and the connecting portion is configured to protect a fourth side of the electronic device (Wen; paragraph 16).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teachings of the first and second covers as taught by Wen to modify the invention of Mongan in view of Shinotou in order to protect the third and fourth sides of the electronic device.

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teaching of the holder being inserted into the holder seat as taught by Shinotou to modify Mongan in view of Shinotou in further view of Wen in order to allow the stand arm to be taken to a position of 0 degrees, thereby allowing electronic device to be laid flat in order to allow as user to use the electronic device like a tablet that a user can easily hold in order to carry the electronic device without the stand arm extended.
Regarding Claim 19, Mongan in view of Shinotou in further view of Wen as applied to Claim 11 above teaches all the limitations of Claim 19, but does not teach the rotary member rotating in a first direction. However, Shinotou teaches wherein as the rotary member is rotated in a first direction, the electronic device is separated from the second cover (Fig. 8A; paragraph 48).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teaching of the directions of the rotary member as taught by Shinotou to modify Mongan in view of Shinotou in further view of Wen in order to allow a user to change the level of degrees of the electronic device to a position that is suitable for a user depending on the work that is being performed with the device.
Regarding Claim 20 Mongan in view of Shinotou in further view of Wen as applied to Claim 19 above teaches all the limitations of Claim 20, but does not teach the rotary member rotating in a second direction. However, Shinotou teaches wherein as the rotary member is rotated in a second direction, 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teaching of the directions of the rotary member as taught by Shinotou to modify Mongan in view of Shinotou in further view of Wen in order for a user to easily transport the device in a briefcase or purse.
Claim 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mongan (US 20120044638) in view of Shinotou (U.S. 20180081405) and in further view of Malanczyj (U.S. 20120326819).
Regarding Claim 5, Mongan in view of Shinotou as applied to Claim 1 above teaches all the limitations of Claim 5, but does not teach the rotary member including a second magnetic substance to restrict movement of the rotary member. However, Malanczyj teaches wherein a rotary member (27, Fig. 25) includes a second magnetic substance (2 Fig. 25) disposed on a first side of the rotary member (26, Fig. 25) and capable of restricting movement of the rotary member by generating magnetic attraction with the first magnetic substance when the rotary member is positioned within a threshold to the end of the first cover.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teachings of the two opposing magnetic substances on the rotary device as taught by Malanczyj to modify the invention of Mongan in view of Shinotou in order to restrict the movement of the rotary device using magnetic friction force.
Regarding Claim 7, Mongan in view of Shinotou in further view of Malanczyj as applied to Claim 5 above teaches all the limitations of Claim 7, but does not teach the supporting member including a third magnetic substance. However, Malanczyj teaches wherein a supporting member includes a third magnetic substance disposed on a first side of the supporting member (paragraph 62) and capable of 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teachings of a third magnetic substance disposed on a first side of the side of the supporting member as taught by Malanczyj to modify the invention of Mongan in view of Shinotou -Malanczyj in order to keep the first and second covers closed in order to protect the electronic device from any damage.
Regarding Claim 9, Mongan in view of Shinotou as applied to Claim 1 above teaches all the limitations of Claim 9, but does not teach the second cover including a fourth magnetic substance. However, Malanczyj teaches wherein a second cover includes a fourth magnetic substance disposed at an end of the second cover (paragraph 62) and capable of restricting movement of the first cover and the second cover by generating magnetic with the first magnetic substance when the first cover and the second cover are positioned within a threshold to each other.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teachings of the fourth magnetic substance disposed at an end of the second cover as taught by Malanczyj to modify the invention of Mongan in view of Shinotou in order to restrict the movement of the first and second covers in order to provide a closed cover that is easy for a user to transport in a pack or purse.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mongan (US 20120044638) in view of Shinotou (U.S. 20180081405) and Wen (US 8851280) in further view of Lee (US 200701639314).
Regarding Claim 13, Mongan in view of Shinotou in further view of Wen as applied to Claim 11 above teaches all the limitations of Claim 13, but does not teach the supporting member comprising a pair of arms each with a fastening hole disposed within them wherein the rotary member is positioned 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teaching of the support arm structure as taught by Lee to modify the invention of Mongan in view of Shinotou in further view of Wen in order to allow a user to change the level of degrees of the electronic device to a position that is suitable for a user depending on the work that is being performed with the device.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mongan (US 20120044638) in view of Shinotou (U.S. 20180081405) and Wen (US 8851280) in further view of Hurst (US 9511903).
Regarding Claim 14, Mongan in view of Shinotou in further view of Wen as applied to Claim 11 above teaches all the limitations of Claim 14, but does not teach the rotary member including an adhesive member. However, Wen teaches a protective cover (Fig. 1) wherein the rotary member 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teaching of the adhesive member as taught by Wen to modify the protecting cover of Mongan in view of Shinotou in further view of Wen in order to stably seat the electronic device as a back-up for the threaded fasteners.
Mongan in view of Shinotou in further view of Wen as applied to Claim 14 above does not teach the adhesive member including a nano suction. However, Hurst teaches nano-suction adhesive (Hurst; C7:L8) capable of being attached to an electronic device.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teaching of the adhesive with the nano suction as taught by Hurst to modify the invention of Mongan in view of Shinotou in further view of Wen in order to include, a nano-suction adhesive or a nano-suction adhesive-compatible surface, (Hurst; C4:L51-56) in order to improve the holding capabilities of the adhesive.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mongan (US 20120044638) in view of Shinotou (U.S. 20180081405) and Wen (US 8851280) in further view of Malanczyj (U.S. 20120326819).
Regarding Claim 15, Mongan in view of Shinotou in further view of Wen as applied to Claim 11 above teaches all the limitations of Claim 15, but does not teach the rotary member comprising a second magnetic substance to restrict movement of the rotary member. However, Malanczyj teaches that a rotary member (27, Fig. 25) includes a second magnetic substance (2 Fig. 25) disposed on a first side of the rotary member (26, Fig. 25) and capable of restricting movement of the rotary member by generating magnetic attraction with the first magnetic substance when the rotary member is positioned within a threshold to the end of the first cover.

Regarding Claim 16, Mongan in view of Shinotou and Wen in further view of Malanczyj as applied to Claim 15 above teaches all the limitations of Claim 16, but does no teach the rotary member including a second magnetic substance to restrict movement of the rotary member.  However, Malanczyj teaches that a rotary member (27, Fig. 25) includes a second magnetic substance (2 Fig. 25) disposed on a first side of the rotary member (26, Fig. 25) and capable of restricting movement of the rotary member by generating magnetic attraction with the first magnetic substance when the rotary member is positioned within a threshold to the end of the first cover.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teaching of the two opposing magnetic substances on the rotary device as taught by Malanczyj to modify the invention of Mongan in view of Shinotou and Wen in further view of Malanczyj in order to allow the rotary member to support the electronic device at a plurality of different angles. 
Regarding Claim 17, Mongan in view of Shinotou and Wen in further view of Malanczyj as applied to Claim 15 above teaches all the limitations of Claim 17, but does not teach the supporting member including a third magnetic substance in order to restrict movement of the rotary member. However, Malanczyj teaches wherein a supporting member includes a third magnetic substance disposed on a first side of the supporting member (paragraph 62) and capable of restricting movement of the rotary member by generating magnetic attraction with the second magnetic substance when the rotary member overlaps the supporting member.

Regarding Claim 18, Mongan in view of Shinotou in further view of Wen as applied to Claim 11 above teaches all the limitations of Claim 18, but does not teach the second cover including a fourth magnetic substance to restrict movement of the first cover. However, Malanczyj teaches that a second cover includes a fourth magnetic substance disposed at an end of the second cover (paragraph 62) and capable of restricting movement of the first cover and the second cover by generating magnetic with the first magnetic substance when the first cover and the second cover are positioned within a threshold to each other.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teachings of the fourth magnetic substance disposed at an end of the second cover as taught by Malanczyj to modify the invention of Mongan in view of Shinotou in further view of Wen in order to restrict the movement of the first and second covers in order to keep the covers closed and yet still allow the covers to be open for a user to use the electronic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH SULLIVAN/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735